Case: 22-20029     Document: 00516519243         Page: 1     Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit


                                  No. 22-20029
                                                                     FILED
                                                              October 24, 2022
                                Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joel Villarreal-Medrano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CR-205-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Joel Villarreal-Medrano has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Villarreal-Medrano has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20029    Document: 00516519243          Page: 2   Date Filed: 10/24/2022




                                  No. 22-20029


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2